DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-2,5-10,13-20 and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance:

Due to the amendments, the rejections under 35 USC 112(b) have been withdrawn.

With regards to 35 USC 101, claims 1-2,5-10,13-20 and 24-26 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards training a machine learning model for classifying medical documents using training documents that have been classified by human reviewers. The invention is partially recited towards an abstract idea of managing interactions between people with respect to assigning medical documents to appropriate users based on their credentials, however with the recitation of the machine learning element that uses the labeling tasks of the reviewer as training data for the machine learning model, the invention provides a practical application of training the machine learning model in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-2,5-10,13-20 and 24-26 are patent eligible under 35 USC 101.


In relation to the invention’s novelty, all of the previously recited references as described below do not teach the entirety to the claimed inventions:

US 2013/0080187 A1 to Bacon et al teaches using a machine learning model to automatically code medical documents by using training data from previous reviewers, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

US 2017/0018020 A1 to Zhou et al teaches of credentials that are necessary for a reviewer to review medical records, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

US 20190130073 A1 to Sun et al. teaches of automatically coding medical documents using machine learning and training data from previous manual coding, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

Foreign patent WO 2018/ 044872-A1 to Herscu et al teaches of automated methods with machine learning to classify documents using a peer review system, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

NPL source “Evaluating the effects of noninteractive and machine-assisted interactive manual clinical text annotation approaches on the quality of reference standards” to South teaches of comparing manual and automatic methods to annotated medical documents, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686